Exhibit 10.50
INDEMNIFICATION AGREEMENT
     This Agreement (“Agreement”) is made and entered into as of the           
day of March, 2010, by and between Trico Marine Services, Inc., a Delaware
corporation (the “Company”), and the undersigned director or officer of the
Company (“Indemnitee”).
RECITALS
     A. Highly competent and experienced persons have become more reluctant to
serve corporations as directors, executive officers or in other capacities
unless they are provided with adequate protection through insurance and/or
indemnification against inordinate risks of claims and actions against them,
arising out of their service to and activities on behalf of the Company. The
Board of Directors of the Company (the “Board”) has determined that in order to
attract and retain qualified individuals, the Company will attempt to maintain
on an ongoing basis, at its sole expense, liability insurance to protect persons
serving the Company and its Subsidiaries from certain liabilities. Although the
furnishing of such insurance has been a customary and widespread practice among
United States-based corporations and other business enterprises, the Company
believes that, given current market conditions and trends, such insurance may be
available to it in the future only at higher premiums, and with more exclusions.
At the same time, directors, officers and other persons serving corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself. The Ninth Amended and Restated Bylaws (as the same may be
amended from time to time, the “Bylaws”) and the Second Amended and Restated
Certificate of Incorporation (as the same may be amended from time to time, the
“Charter”) of the Company require indemnification of the officers and directors
of the Company. Indemnitee may also be entitled to indemnification pursuant to
applicable provisions of the DGCL (as defined in Article I). The Bylaws, Charter
and the DGCL expressly provide that the indemnification provisions set forth
therein are not exclusive, and thereby contemplate that the Company and members
of the board of directors and officers of the Company may enter into contracts
to protect such persons against claims and expenses arising from their services
on behalf of the Company.
     B. The uncertainties relating to such insurance and to such indemnification
have increased the difficulty of attracting and retaining such persons. The
Board has determined that the increased difficulty in attracting and retaining
such persons is detrimental to the best interests of the Company and its
stockholders, and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future.
     C. The Board has also determined that it is reasonable, prudent and
necessary for the Company contractually to obligate itself to indemnify and hold
harmless, and to advance expenses on behalf of, such persons to the fullest
extent permitted by applicable law so that they will serve or continue to serve
the Company free from undue concern that they will not be adequately protected.

1



--------------------------------------------------------------------------------



 



     D. This Agreement is a supplement to and in furtherance of the Charter and
Bylaws of the Company, and any resolutions adopted pursuant thereto, and shall
not be deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
     E. Indemnitee does not regard the protection available under the Charter,
Bylaws and insurance as adequate in the present circumstances, and may not be
willing to serve, continue to serve and take on additional service for or on
behalf of the Company without adequate protection, and the Company desires
Indemnitee to serve, continue to serve and take on additional service for or on
behalf of the Company. Indemnitee is willing to serve, continue to serve and to
take on additional service for or on behalf of the Company on the condition that
he be so indemnified.
     In consideration of the foregoing and the mutual covenants herein
contained, and other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereby agree as follows:
ARTICLE I
Certain Definitions
     As used herein, the following words and terms shall have the following
respective meanings (whether singular or plural):
1. The terms “Beneficial Owner” and “Beneficial Ownership” shall have the
meanings set forth in Rule 13d-3 promulgated under the Exchange Act (as defined
below) as in effect on the date hereof.
2. “Change in Control” means the occurrence of any of the following events:
     (i) Acquisition of Stock by Third Party. The acquisition after the date of
this Agreement by any Person of Beneficial Ownership of 35% or more of either
(x) the then outstanding shares of Common Stock of the Company (the “Outstanding
Company Common Stock”), or (y) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this Subparagraph (i), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company or (D) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
paragraph (iii) below;
     (ii) Change in Board of Directors. Members of the Incumbent Board cease to
constitute at least a majority of the members of the Board;
     (iii) Corporate Transactions. Consummation of a reorganization, merger,
consolidation, sale or other disposition of all or substantially all of the
assets of the Company, or an acquisition of assets of another entity (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the Persons who were the

2



--------------------------------------------------------------------------------



 



Beneficial Owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination are the Beneficial Owners of, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of common equity and the combined
voting power of the then outstanding Voting Securities, as the case may be, of
the entity resulting from such Business Combination (including, without
limitation, an entity which as a result of such transaction owns the Company or
all or substantially all of the Company’s assets either directly or through one
or more Subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any employee benefit plan (or related trust) of the Company or
the entity resulting from such Business Combination) is the Beneficial Owner,
directly or indirectly, of 35% or more of, respectively, the then outstanding
shares of common equity of the entity resulting from such Business Combination
or the combined voting power of the then outstanding Voting Securities of such
entity, except to the extent that such ownership results solely from ownership
of the Company that existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors or other similar governing
body of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination;
     (iv) Liquidation. The approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company, or an agreement or series of
agreements for the sale or disposition by the Company of all or substantially
all of the Company’s assets (or, if such approval is not required, the decision
by the Board to proceed with such a liquidation, sale, or disposition in one
transaction or a series of related transactions); or
     (v) Other Events. The occurrence of any other event of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A (or in response to any similar item on any similar schedule or
form) promulgated under the Exchange Act, whether or not the Company is then
subject to such reporting requirement.
3. “Claim” means an actual or threatened claim or request for relief which was,
is or may be made by reason of anything done or not done by Indemnitee in, or by
reason of any event or occurrence related to, Indemnitee’s Corporate Status.
4. “Common Stock” means the Company’s common stock and such other securities as
may be substituted (or resubstituted) for such Common Stock.
5. References to the “Company,” in connection with any merger or consolidation,
shall include not only the resulting or surviving company, but also any
constituent company or constituent of a constituent company, which, if its
separate existence had continued, would have had power and authority to
indemnify its directors, officers, employees or agents. The intent of this
provision is that a person who is or was a director of such constituent company
after the date hereof or is or was serving at the request of such constituent
company as a director, officer, employee, trustee or agent of another company,
partnership, joint venture, trust, employee benefit plan or other Enterprise
after the date hereof, shall stand in the same position under this

3



--------------------------------------------------------------------------------



 



Agreement with respect to the resulting or surviving company, as the person
would have under this Agreement with respect to such constituent company if its
separate existence had continued.
6. “Corporate Status” means the status of a person who is, becomes or was a
director, officer, trustee, partner, member, employee, agent, fiduciary or
similar functionary of the Company or is, becomes or was serving at the request
of the Company as a director, officer, partner, member, manager, venturer,
proprietor, trustee, employee, agent, fiduciary or similar functionary of
another Enterprise. For purposes of this Agreement, the Company agrees that
Indemnitee’s service on behalf of or with respect to any Subsidiary of the
Company shall be deemed to be at the request of the Company.
7. “DGCL” means the Delaware General Corporation Law and any successor statute
thereto, as either of them may from time to time be amended.
8. “Disinterested Director” with respect to any request by Indemnitee for
indemnification hereunder, means a director of the Company who at the time of
the vote is not a party to the Proceeding in respect of which indemnification is
sought by Indemnitee.
9. “Enterprise” shall mean the Company and any other corporation, constituent
corporation (including any constituent of a constituent) absorbed in a
consolidation or merger to which the Company (or any of its wholly-owned
Subsidiaries) is a party, limited liability company, partnership, joint venture,
trust, employee benefit plan, or other enterprise of which Indemnitee is or was
serving at the request of the Company as a director, officer, trustee, partner,
member, employee, agent, fiduciary or similar functionary.
10. “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
11. “Expenses” means all costs, fees and expenses of any type or nature
whatsoever, including without limitation, attorneys’ fees and disbursements,
retainers, accountant’s fees and disbursements, private investigator fees and
disbursements, court costs, transcript costs, fees and expenses of experts,
witness fees and expenses, travel expenses, duplicating costs, printing and
binding costs, telephone charges, postage, delivery service fees and all other
disbursements, costs or expenses of the types customarily incurred in connection
with prosecuting, defending (including affirmative defenses and counterclaims),
preparing to prosecute or defend, investigating, being or preparing to be a
witness in, or participating in or preparing to participate in a settlement or
appeal of, or responding or objecting to a discovery request in, a Proceeding,
and all interest or finance charges attributable to any thereof and including
reasonable compensation for time spent by the Indemnitee preparing for or
participating in such Proceeding for which he or she is not otherwise
compensated by the Company or a third party, provided that the rate of
compensation and estimated time involved is approved by the Disinterested
Directors in their sole discretion, or in the case of a Potential Change in
Control or Change in Control, by Independent Counsel. Expenses also shall
include expenses incurred in connection with any appeal resulting from any
Proceeding (as defined below), including without limitation the principal,
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.

4



--------------------------------------------------------------------------------



 



12. “Incumbent Board” means the individuals who, as of the date of this
Agreement, constitute the Board and any other individual who becomes a director
of the Company after that date and whose election or appointment by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board.
13. “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither contemporaneously is, nor
in the five years theretofore has been, retained to represent: (a) the Company
or Indemnitee in any matter material to either such party (other than as
Independent Counsel under this Agreement or similar agreements), (b) any other
party to the Proceeding giving rise to a claim for indemnification hereunder, or
(c) the Beneficial Owner, directly or indirectly, of securities of the Company
representing 5% or more of the combined voting power of the Company’s then
outstanding voting securities (other than, in each such case, with respect to
matters concerning the rights of Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements). Notwithstanding the
foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.
14. “Independent Directors” means the directors on the Board that are
independent directors as defined in Rule 5605(a)(2) of the Nasdaq Manual or
successor provision, or, if the Company’s common stock is not then quoted on the
NASDAQ, that qualify as independent, disinterested, or a similar term as defined
in the rules of the principal securities exchange or inter-dealer quotation
system on which the Company’s common stock is then listed or quoted.
15. “NASDAQ” means The NASDAQ Stock Market, LLC.
16. “Person” means any individual, entity or group (within the meaning of
Sections 13(d)(3) and 14(d)(2) of the Exchange Act).
17. “Potential Change in Control” shall be deemed to have occurred if (i) any
Person shall have announced publicly an intention to take actions to effect a
Change in Control, or commenced any action (such as the commencement of a tender
offer for the Company’s Common Stock or the solicitation of proxies for the
election of any of the Company’s directors) that, if successful, would
reasonably be expected to result in the occurrence of a Change in Control;
(ii) the Company enters into an agreement or arrangement, the consummation of
which would result in the occurrence of a Change in Control; (iii) any Person
who is or becomes the Beneficial Owner, directly or indirectly, of securities of
the Company representing 5% or more of the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors increases his Beneficial Ownership of such securities by 5% or more
over the percentage so owned by such Person on the date hereof unless such
acquisition was approved in advance by the Board; or (iv) any other event occurs
that the Board declares to be a Potential Change of Control.
18. “Proceeding” means any threatened, pending or completed action, suit,
arbitration, mediation, alternate dispute resolution mechanism, investigation,
inquiry, administrative hearing

5



--------------------------------------------------------------------------------



 



or any other actual, threatened or completed proceeding, whether brought in the
right of the Company or otherwise, and whether of a civil (including intentional
or unintentional tort claims), criminal, administrative, arbitrative,
legislative or investigative (formal of informal) nature, including any appeal
therefrom in which Indemnitee was, is, will or might be involved as a party,
potential party, non-party witness or otherwise by reason of the fact that
Indemnitee is or was a director, officer, employee or agent of the Company, by
reason of any action (or failure to act) taken by him or of any action (or
failure to act) on his part while acting as a director, officer, employee or
agent of the Company, or by reason of the fact that he is or was serving at the
request of the Company as a director, officer, partner, member, manager,
venturer, proprietor, trustee, employee, agent,, fiduciary or similar
functionary of any other Enterprise, in each case whether or not serving in such
capacity at the time any liability or expense is incurred for which
indemnification, reimbursement, or advancement of expenses can be provided under
this Agreement. If Indemnitee believes in good faith that a given situation may
lead to or culminate in the institution of a Proceeding, this situation shall be
considered a Proceeding under this paragraph.
19. “Subsidiary” means, with respect to any Person, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by that Person.
20. “Voting Securities” means any securities that vote generally in the election
of directors, in the admission of general partners, or in the selection of any
other similar governing body.
ARTICLE II
Services by Indemnitee
     Indemnitee will serve or continue to serve as an officer or director of the
Company for so long as Indemnitee is duly elected or appointed or until
Indemnitee tenders his resignation or is terminated by the Company. Indemnitee
may from time to time also agree to serve, as the Company may request from time
to time, in another capacity for the Company (including another officer or
director position) or as a director, officer, partner, member, manager,
venturer, proprietor, trustee, employee, agent, fiduciary or similar functionary
of another Enterprise. Indemnitee and the Company each acknowledge that they
have entered into this Agreement as a means of inducing Indemnitee to serve, or
continue to serve, the Company in such capacities. Indemnitee may at any time
and for any reason resign from such position or positions (subject to any other
contractual obligation or any obligation imposed by operation of law). Nothing
contained in this Agreement shall be construed as giving Indemnitee any right to
be retained in the employment of the Company or any of its Subsidiaries or
affiliated entities.
ARTICLE III
Indemnification
     Section 3.1 General. Subject to the provisions set forth in Article IV, the
Company shall indemnify, and advance Expenses to, Indemnitee to the fullest
extent permitted by applicable law in effect on the date hereof, and to such
greater extent as applicable law may

6



--------------------------------------------------------------------------------



 



hereafter from time to time permit. The other provisions set forth in this
Agreement are provided in addition to and as a means of furtherance and
implementation of, and not in limitation of, the obligations expressed in this
Article III. No requirement, condition to or limitation of any right to
indemnification or to advancement of Expenses pursuant to this Article III shall
in any way limit the rights of Indemnitee under Article VII.
     Section 3.2 Additional Indemnity of the Company. Indemnitee shall be
entitled to indemnification pursuant to this Section 3.2 if, by reason of
anything done or not done by Indemnitee in, or by reason of any event or
occurrence related to, Indemnitee’s Corporate Status, Indemnitee is, was or
becomes, or is threatened to be made or is made, a party to, or witness or other
participant in, or is asked to respond to discovery requests in, any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor). Pursuant to this Section 3.2, Indemnitee shall be indemnified
against any and all Expenses, judgments, penalties (including excise and similar
taxes), fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of any such Expenses, judgments, penalties, fines and amounts paid in
settlement) actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any Claim, issue or matter therein.
Notwithstanding the foregoing, the obligations of the Company under this
Section 3.2 shall be subject to the condition that no determination (which, in
any case in which Independent Counsel is involved, shall be in a form of a
written opinion) shall have been made pursuant to Article IV that Indemnitee
would not be permitted to be indemnified under applicable law. Nothing in this
Section 3.2 shall limit the benefits of Section 3.1, Section 3.3, or any other
Section in this Article III.
     Section 3.3 Advancement of Expenses. The Company shall pay all Expenses
reasonably incurred by, or in the case of retainers to be incurred by, or on
behalf of Indemnitee (or, if applicable, reimburse Indemnitee for any and all
Expenses reasonably incurred by Indemnitee and previously paid by Indemnitee) in
connection with any Claim or Proceeding, whether brought by or in the right of
the Company or otherwise, in advance of any determination respecting entitlement
to indemnification pursuant to Article IV hereof (and shall continue to pay such
Expenses after such determination, and until it shall ultimately be determined
(in a final adjudication by a court from which there is no further right of
appeal or in a final adjudication of an arbitration pursuant to Section 5.1 if
Indemnitee elects to seek such arbitration) that Indemnitee is not entitled to
be indemnified by the Company against such Expenses) within 10 days after the
receipt by the Company of (a) a written request from Indemnitee requesting such
payment or payments from time to time, whether prior to or after final
disposition of such Proceeding, and (b) a written affirmation from Indemnitee of
Indemnitee’s good faith belief that Indemnitee has met the standard of conduct
necessary for Indemnitee to be permitted to be indemnified under applicable law.
Any such payment by the Company is referred to in this Agreement as an “Expense
Advance.” In connection with any request for an Expense Advance, if requested by
the Company, Indemnitee or Indemnitee’s counsel shall also submit an affidavit
stating that the Expenses incurred were, or in the case of retainers to be
incurred are, reasonably incurred. Any dispute as to the reasonableness of the
incurrence of any Expense shall not delay an Expense Advance by the Company, and
the Company agrees that any such dispute shall be resolved only upon the
disposition or conclusion of the underlying Claim against Indemnitee. Indemnitee
hereby undertakes and agrees that Indemnitee will reimburse and repay the
Company without interest for any Expense Advances to the extent that it shall
ultimately be determined (in

7



--------------------------------------------------------------------------------



 



a final adjudication by a court from which there is no further right of appeal,
or in a final adjudication of an arbitration pursuant to Section 5.1, if
Indemnitee elects to seek such arbitration) that Indemnitee is not entitled to
be indemnified by the Company against such Expenses under the provisions of this
Agreement, the Charter, the Bylaws of the Company, applicable law or otherwise.
Indemnitee shall not be required to provide collateral or otherwise secure the
undertaking and agreement described in the prior sentence. The Company will be
entitled to participate in the Claim or Proceeding at its own expense.
     Section 3.4 Indemnification for Additional Expenses. It is the intent of
the Company that, to the fullest extent permitted by law, Indemnitee not be
required to incur legal fees and other costs and expenses (of the types
described in the definition of Expenses in Article I) associated with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement by litigation, arbitration or otherwise because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
Indemnitee hereunder. The Company shall indemnify Indemnitee against any and all
Expenses and, if requested by Indemnitee, shall (within two business days of
that request) advance those Expenses to Indemnitee, that are incurred by
Indemnitee in connection with any claim asserted against, or action brought by,
Indemnitee for (i) indemnification or an Expense Advance by the Company under
this Agreement or any other agreement or provision of the Charter or Bylaws of
the Company now or hereafter in effect relating to any Claim or Proceeding,
(ii) recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, or (iii) enforcement of, or claims for breaches of,
any provision of this Agreement, in each of the foregoing situations, regardless
of whether Indemnitee ultimately is determined to be entitled to that
indemnification, Expense Advance, insurance recovery, enforcement, or damage
claim, as the case may be, and regardless of whether the nature of the
proceeding with respect to such matters is judicial, by arbitration, or
otherwise; provided, however, with respect to the foregoing clauses (i),
(ii) and (iii), if Indemnitee is not wholly successful on the underlying claims,
then such indemnification and advancement shall be only to the extent Indemnitee
is successful on such underlying claims or otherwise as permitted by law,
whichever is greater. To the extent that it is ultimately determined that
Indemnitee is not wholly successful on the underlying claims, the execution and
delivery to the Company of this Agreement shall constitute an undertaking
providing that the Indemnitee undertakes to repay, if required by law, the
amounts advanced (without interest) to the extent the Indemnitee is not
successful on such underlying claims.
     Section 3.5 Partial Indemnity. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of the Expenses, judgments, fines, penalties, and amounts paid in
settlement of a Claim or Proceeding but not, however, for all of the total
amount thereof, the Company shall nevertheless indemnify Indemnitee for the
portion thereof to which Indemnitee is entitled. Moreover, notwithstanding any
other provision of this Agreement, to the extent that Indemnitee has been
successful on the merits or otherwise in defense of any or all Claims or
Proceedings, or in defense of any issue or matter therein, including dismissal
without prejudice, Indemnitee shall be indemnified against all Expenses incurred
in connection therewith.

8



--------------------------------------------------------------------------------



 



ARTICLE IV
Procedure for Determination of Entitlement
to Indemnification
     Section 4.1 Notification and Request by Indemnitee. Indemnitee agrees to
notify the Company promptly in writing upon being served with any summons,
citation, subpoena, complaint, indictment, information or other document
relating to any Proceeding or Claim that may be subject to indemnification hold
harmless or exoneration rights or Expense Advances hereunder. The written
notification shall include a description of the nature of the Proceeding or
Claim and the facts underlying the Proceeding or Claim. The failure of
Indemnitee to so notify the Company shall not relieve the Company of any
obligation which it may have to the Indemnitee under this Agreement, or
otherwise. The Company shall promptly notify Indemnitee in writing as to the
pendency of any Proceeding or Claim that may involve a claim against Indemnitee
for which Indemnitee may be entitled to indemnification hold harmless rights or
Expense Advances hereunder. To obtain indemnification under this Agreement,
Indemnitee shall submit to the Company a written request for the Company to
indemnify and hold harmless Indemnitee, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification following the final disposition of such Proceeding,
in accordance with this Agreement. Such request(s) may be delivered from time to
time and at such time(s) as Indemnitee deems appropriate in his sole discretion.
The Secretary or an Assistant Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification. Following such a written request for
indemnification by Indemnitee, the Indemnitee’s entitlement to indemnification
shall be determined according to Section 4.2.
     Section 4.2 Determination of Request. Upon written request by Indemnitee
for indemnification pursuant to Section 4.1 hereof, a determination, if required
by applicable law, with respect to whether Indemnitee is permitted under
applicable law to be indemnified in the specific case, shall be made in
accordance with the terms of Section 4.4, as follows:
     (a) If a Potential Change in Control or a Change in Control shall have
occurred, by Independent Counsel (selected in accordance with Section 4.3) in a
written opinion to the Board, a copy of which opinion shall be delivered to
Indemnitee, unless Indemnitee shall request that such determination be made by
the Board, or a committee of the Board, in which case by the person or persons
or in the manner provided for in clause (i) or (ii) of Section 4.2(b) below; or
     (b) If a Potential Change in Control or a Change in Control shall not have
occurred, (i) by the Board by a majority vote of the Disinterested Directors
even though less than a quorum of the Board, or (ii) by a majority vote of a
committee consisting solely of two (2) or more Disinterested Directors
designated to act in the matter by a majority vote of all Disinterested
Directors, even though less than a quorum of the Board, or (iii) if there are no
Disinterested Directors or, if such Disinterested Directors so direct, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee, with Independent Counsel being selected by a vote of
the Disinterested Directors as set forth in clauses (i) or (ii) of this
Section 4.2(b), or if such

9



--------------------------------------------------------------------------------



 



vote is not obtainable or such a committee of Disinterested Directors cannot be
established, by a majority vote of the Board.
If it is so determined that Indemnitee is permitted to be indemnified under
applicable law, payment to Indemnitee shall be made within ten (10) days after
such determination. Nothing contained in this Agreement shall require that any
determination be made under this Section 4.2 prior to the disposition or
conclusion of a Claim or Proceeding against Indemnitee; provided, however, that
Expense Advances shall continue to be made by the Company pursuant to, and to
the extent required by, the provisions of Article III. Indemnitee shall
cooperate with the person or persons making such determination with respect to
Indemnitee’s entitlement to indemnification, including providing to such person
or persons upon reasonable advance request any documentation or information that
is not privileged or otherwise protected from disclosure and that is reasonably
available to Indemnitee and is reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person or persons making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification), and the Company shall
indemnify and hold harmless Indemnitee therefrom.
     Section 4.3 Independent Counsel. If a Potential Change in Control or a
Change in Control shall not have occurred and the determination of entitlement
to indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by (a) a majority vote of the Disinterested Directors, even
though less than a quorum of the Board or (b) if there are no Disinterested
Directors, by a majority vote of the Board, and the Company shall give written
notice to Indemnitee, within ten (10) days after receipt by the Company of
Indemnitee’s request for indemnification, specifying the identity and address of
the Independent Counsel so selected. If a Potential Change in Control or a
Change in Control shall have occurred and the determination of entitlement to
indemnification is to be made by Independent Counsel, the Independent Counsel
shall be selected by Indemnitee, and Indemnitee shall give written notice to the
Company, within ten (10) days after submission of Indemnitee’s request for
indemnification, specifying the identity and address of the Independent Counsel
so selected (unless Indemnitee shall request that such selection be made by the
Disinterested Directors or a committee of the Board, in which event the Company
shall give written notice to Indemnitee within ten (10) days after receipt of
Indemnitee’s request for the Board or a committee of the Disinterested Directors
to make such selection, specifying the identity and address of the Independent
Counsel so selected). In either event, (i) such notice to Indemnitee or the
Company, as the case may be, shall be accompanied by a written affirmation of
the Independent Counsel so selected that it satisfies the requirements of the
definition of “Independent Counsel” in Article I and that it agrees to serve in
such capacity and (ii) Indemnitee or the Company, as the case may be, may,
within seven (7) days after such written notice of selection shall have been
given, deliver to the Company or to Indemnitee, as the case may be, a written
objection to such selection. Any objection to the selection of Independent
Counsel pursuant to this Section 4.3 may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of the definition
of “Independent Counsel” in Article I, and the objection shall set forth with
particularity the factual basis of such assertion. If such written objection is
timely made, the Independent Counsel so selected may not serve as Independent
Counsel unless and until a court of competent jurisdiction (the “Court”) has
determined that such objection is without merit. In the event of a timely
written objection to a choice of Independent Counsel, the party originally

10



--------------------------------------------------------------------------------



 



selecting the Independent Counsel shall have seven (7) days to make an alternate
selection of Independent Counsel and to give written notice of such selection to
the other party, after which time such other party shall have five (5) days to
make a written objection to such alternate selection. If, within thirty
(30) days after submission of Indemnitee’s request for indemnification pursuant
to Section 4.1, no Independent Counsel shall have been selected and not objected
to, either the Company or Indemnitee may petition the Court for resolution of
any objection that shall have been made by the Company or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the Court or by such other person as
the Court shall designate, and the person with respect to whom an objection is
so resolved or the person so appointed shall act as Independent Counsel under
Section 4.2. The Company shall pay any and all fees and expenses reasonably
incurred by such Independent Counsel in connection with acting pursuant to
Section 4.2, and the Company shall pay all fees and expenses reasonably incurred
incident to the procedures of this Section 4.3, regardless of the manner in
which such Independent Counsel was selected or appointed. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 5.1,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).
     Section 4.4 Presumptions and Effect of Certain Proceedings.
     (a) Indemnitee shall be presumed to be entitled to indemnification under
this Agreement upon submission of a request for indemnification under
Section 4.1, and the Company shall have the burden of proof to overcome that
presumption in reaching a determination contrary to that presumption. Such
presumption shall be used by Independent Counsel (or other person or persons
determining entitlement to indemnification) as a basis for a determination of
entitlement to indemnification unless the Company provides information
sufficient to overcome such presumption by clear and convincing evidence or
unless the investigation, review and analysis by Independent Counsel (or such
other person or persons) convinces Independent Counsel by clear and convincing
evidence that the presumption should not apply. Neither the failure of the
Company (including by its directors or Independent Counsel) to have made a
determination prior to the commencement of any action pursuant to this Agreement
that indemnification is proper in the circumstances because Indemnitee has met
the applicable standard of conduct, nor an actual determination by the Company
(including by its directors or Independent Counsel) that Indemnitee has not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that Indemnitee has not met the applicable standard of conduct.
     (b) If the person or persons empowered or selected pursuant to Article IV
to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within sixty (60) days after receipt by the Company of the
request by Indemnitee therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made, and Indemnitee, to the
fullest extent not prohibited by applicable law, shall be entitled to such
indemnification, absent a final judicial determination that any or all such
indemnification is expressly prohibited under applicable law; provided, however,
that such sixty (60) day period may be extended for a reasonable time, not to
exceed an additional thirty (30) days, if the person or persons

11



--------------------------------------------------------------------------------



 



making the determination with respect to entitlement to indemnification in good
faith require such additional time to obtain or evaluate documentation and/or
information relating to such determination; and provided, further, that the
sixty (60) day limitation set forth in this Section 4.4(b) shall not apply, and
such period shall be extended as necessary. If the determination of entitlement
to indemnification is to be made by Independent Counsel pursuant to
Section 4.2(a), in which case the applicable period shall be as set forth in
Section 5.1(c).
     (c) The termination of any Proceeding, Claim, issue or matter, by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) by itself adversely affect the rights of
Indemnitee to indemnification or create a presumption that (i) Indemnitee failed
to meet any particular standard of conduct, (ii) Indemnitee had any particular
belief, or (iii) a court has determined that indemnification is not permitted by
applicable law. Indemnitee shall be deemed to have been found liable in respect
of any Claim, issue or matter only after Indemnitee shall have been so adjudged
by the Court after exhaustion of all appeals therefrom.
ARTICLE V
Certain Remedies of Indemnitee
     Section 5.1 Indemnitee Entitled to Adjudication in an Appropriate Court. If
(a) a determination is made pursuant to Article IV that Indemnitee is not
entitled to indemnification under this Agreement; (b) there has been any failure
by the Company to make timely payment or advancement of any amounts due
hereunder (including, without limitation, any Expense Advances); or (c) the
determination of entitlement to indemnification is to be made by Independent
Counsel pursuant to Section 4.2 and such determination shall not have been made
and delivered in a written opinion within ninety (90) days after the latest of
(i) such Independent Counsel’s being appointed, (ii) the overruling by the Court
of objections to such counsel’s selection, or (iii) expiration of all periods
for the Company or Indemnitee to object to such counsel’s selection, Indemnitee
shall be entitled to commence an action seeking an adjudication in the Court of
Indemnitee’s entitlement to such indemnification or advancements due hereunder,
including, without limitation, Expense Advances. Alternatively, Indemnitee, at
Indemnitee’s option, may seek an award in arbitration to be conducted by a
single arbitrator pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Indemnitee shall commence such action seeking an
adjudication or an award in arbitration within 180 days following the date on
which Indemnitee first has the right to commence such action pursuant to this
Section 5.1, or such right shall expire. In any judicial proceeding or
arbitration commenced pursuant to this Section 5.1, Indemnitee shall be presumed
to be entitled to be indemnified, held harmless, exonerated to receive advances
of Expenses under this Agreement and the Company shall have the burden of
proving Indemnitee is not entitled to be indemnified, held harmless, exonerated
and to receive advances of Expenses, as the case may be, and the Company may not
refer to or introduce into evidence any determination pursuant to Section 4 of
this Agreement adverse to Indemnitee for any purpose. The Company agrees not to
oppose Indemnitee’s right to seek any such adjudication or award in arbitration
and it shall continue to pay Expense Advances pursuant to Section 3.3 until it
shall ultimately be determined (in a final adjudication by a court

12



--------------------------------------------------------------------------------



 



from which there is no further right of appeal or in a final adjudication of an
arbitration pursuant to this Section 5.1 if Indemnitee elects to seek such
arbitration) that Indemnitee is not entitled to be indemnified by the Company
against such Expenses. Except as set forth herein, the provisions of Delaware
law (without regard to its conflict of laws rules) shall apply to any such
arbitration. If Indemnitee commences a judicial proceeding or arbitration
pursuant to this Section 5.1, Indemnitee shall not be required to reimburse the
Company for any advances pursuant to Section 3.3, until a final determination is
made with respect to Indemnitee’s entitlement to indemnification (as to which
all rights of appeal have been exhausted or lapsed).
     Section 5.2 Adverse Determination Not to Affect any Judicial Proceeding. If
a determination shall have been made pursuant to Article IV that Indemnitee is
not entitled to indemnification under this Agreement, any judicial proceeding or
arbitration commenced pursuant to this Agreement shall be conducted in all
respects as a de novo trial or arbitration on the merits, and Indemnitee shall
not be prejudiced by reason of such initial adverse determination. In any
judicial proceeding or arbitration commenced pursuant to this Agreement,
Indemnitee shall be presumed to be entitled to indemnification or advancement of
Expenses, as the case may be, under this Agreement and the Company shall have
the burden of proof to overcome such presumption and to show by clear and
convincing evidence that Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be.
     Section 5.3 Company Bound by Determination Favorable to Indemnitee in any
Judicial Proceeding or Arbitration. If a determination shall have been made or
deemed to have been made pursuant to Article IV that Indemnitee is entitled to
indemnification, the Company (a) shall be irrevocably bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Article V and (b) shall be precluded from asserting that such determination
has not been made or that the procedure by which such determination was made is
not valid, binding and enforceable; provided, however, that the foregoing
clauses (a) and (b) and shall not be applicable in the event of (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
by Indemnitee necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification or (ii) a
prohibition of such indemnification under applicable law.
     Section 5.4 Company Bound by the Agreement. The Company, to the fullest
extent not prohibited by applicable law, shall be precluded from asserting in
any judicial proceeding or arbitration commenced pursuant to this Article V that
the procedures and presumptions of this Agreement are not valid, binding and
enforceable, and shall stipulate in any such court or before any such arbitrator
that the Company is bound by all the provisions of this Agreement.
ARTICLE VI
Contribution
     Section 6.1 Contribution Payment. To the extent that the indemnification
provided for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under applicable law, then in the
event Indemnitee was, is, or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in, a
Proceeding by reason of (or arising in part out of) Indemnitee’s Corporate

13



--------------------------------------------------------------------------------



 



Status, the Company, in lieu of indemnifying Indemnitee, shall contribute to the
amount of any and all Expenses, judgments, fines, or penalties assessed against
or incurred or paid by Indemnitee on account of such Proceeding and to any and
all amounts paid in settlement of that Proceeding (including all interest,
assessments, and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines, penalties, or amounts paid in settlement)
for which such indemnification is not permitted (“Contribution Amounts”), in
such proportion as is appropriate to reflect the relative fault with respect to
the subject matter of the Proceeding giving rise to the Contribution Amounts of
Indemnitee, on the one hand, and of the Company and any and all other parties
(including officers and directors of the Company other than Indemnitee) who may
be at fault with respect to such matter (collectively, including the Company,
the “Third Parties”), on the other hand.
     Section 6.2 Relative Fault. The relative fault of the Third Parties and
Indemnitee shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency assessing the
Contribution Amounts or (ii) to the extent such court or other governmental
agency does not apportion relative fault, by the Independent Counsel (or such
other party which makes a determination pursuant to Article IV) after giving
effect to, among other things, the relative intent, knowledge, access to
information, and opportunity to prevent or correct the subject matter of the
Proceedings and other relevant equitable considerations of each party. The
Company and Indemnitee agree that it would not be just and equitable if
contribution pursuant to this Section 6.2 were determined by pro rata allocation
or any other method of allocation that does not take account of the equitable
considerations referred to in this Section 6.2.
ARTICLE VII
Miscellaneous
     Section 7.1 Non-Exclusivity. The rights of Indemnitee to receive
indemnification and advancement of Expenses under this Agreement shall be in
addition to, and shall not be deemed exclusive of, any other rights Indemnitee
may have under the DGCL or other applicable law, the Charter and/or Bylaws of
the Company, any other agreement, vote of stockholders or a resolution of
directors, or otherwise. No amendment, alteration or repeal of the Charter
and/or Bylaws of the Company or any provision thereof shall adversely affect
Indemnitee’s rights hereunder, and such rights shall be in addition to any
rights Indemnitee may have under the Charter and/or Bylaws and the DGCL or other
applicable law. To the extent that there is a change in the DGCL or other
applicable law (whether by statute or judicial decision) that allows greater
indemnification by agreement than would be afforded currently under the
Company’s Charter and/or Bylaws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by virtue of this Agreement the
greater benefit so afforded by such change. Any amendment, alteration or repeal
of the DGCL that adversely affects any right of Indemnitee shall be prospective
only and shall not limit or eliminate any such right with respect to any
Proceeding involving any occurrence or alleged occurrence of any action or
omission to act that took place before such amendment or repeal.
     Section 7.2 Insurance and Subrogation.

14



--------------------------------------------------------------------------------



 



     (a) To the extent that the Company maintains an insurance policy or
policies providing liability insurance for directors, officers, employees,
agents, fiduciaries or similar functionaries of the Company or for individuals
serving at the request of the Company as directors, officers, partners, members,
venturers, proprietors, trustees, employees, agents, fiduciaries or similar
functionaries of another foreign or domestic corporation, partnership, limited
liability company, joint venture, sole proprietorship, trust, employee benefit
plan or other Enterprise, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, agent, fiduciary or similar
functionary under such policy or policies.
     (b) In the event of any payment by the Company under this Agreement for
which reimbursement is available under any insurance policy or policies obtained
by the Company, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee under such insurance policy or
policies, who shall execute all papers required and take all action necessary to
secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights, provided that all
Expenses relating to such action shall be borne by the Company.
     (c) If Indemnitee is a director of the Company, the Company will advise the
Board of any proposed material reduction in the coverage for Indemnitee to be
provided by the Company’s directors’ and officers’ liability insurance policy
and will not effect such a reduction with respect to Indemnitee without the
prior approval of at least 80% of the Independent Directors of the Company.
     (d) If Indemnitee is a director of the Company during the term of this
Agreement and Indemnitee ceases to be a director of the Company for any reason,
the Company shall procure a run-off directors’ and officers’ liability insurance
policy with respect to claims arising from facts or events that occurred before
the time Indemnitee ceased to be a director of the Company and covering
Indemnitee, which policy, without any lapse in coverage, will provide coverage
for a period of six years after the time Indemnitee ceased to be a director of
the Company and will provide coverage (including amount and type of coverage and
size of deductibles) that are substantially comparable to the Company’s
directors’ and officers’ liability insurance policy that was most protective of
Indemnitee in the 12 months preceding the time Indemnitee ceased to be a
director of the Company; provided, however, that:
     (i) this obligation shall be suspended during the period immediately
following the time Indemnitee ceases to be a director of the Company if and only
so long as the Company has a directors’ and officers’ liability insurance policy
in effect covering Indemnitee for such claims that, if it were a run-off policy,
would meet or exceed the foregoing standards, but in any event this suspension
period shall end when a Change in Control occurs; and
     (ii) no later than the end of the suspension period provided in the
preceding clause (i) (whether because of failure to have a policy meeting the

15



--------------------------------------------------------------------------------



 



foregoing standards or because a Change in Control occurs), the Company shall
procure a run-off directors’ and officers’ liability insurance policy meeting
the foregoing standards and lasting for the remainder of the six-year period.
     (e) Notwithstanding the preceding clause (d) including the suspension
provisions therein, if Indemnitee ceases to be an officer or a director of the
Company in connection with a Change in Control or at or during the one-year
period following the occurrence of a Change in Control, the Company shall
procure a run-off directors’ and officers’ liability insurance policy covering
Indemnitee that meets the foregoing standards in clause (d) and lasts for a
six-year period upon Indemnitee’s ceasing to be an officer or a director of the
Company in such circumstances.
     Section 7.3 Self Insurance of the Company; Other Arrangements. The parties
hereto recognize that the Company may, but except as provided in
Sections 7.2(c), 7.2(d) and 7.2(e) is not required to, procure or maintain
insurance or other similar arrangements, at its expense, to protect itself and
any person, including Indemnitee, who is or was a director, officer, employee,
agent, fiduciary or similar functionary of the Company or who is or was serving
at the request of the Company as a director, officer, partner, member, manager,
venturer, proprietor, trustee, employee, agent, fiduciary or similar functionary
of another foreign or domestic corporation, partnership, limited liability
company, joint venture, sole proprietorship, trust, employee benefit plan or
other Enterprise against any expense, liability or loss asserted against or
incurred by such person, in such a capacity or arising out of such person’s
Corporate Status, whether or not the Company would have the power to indemnify
such person against such expense or liability or loss.
     Except as provided in Sections 7.2(c), 7.2(d) and 7.2(e) in considering the
cost and availability of such insurance, the Company (through the exercise of
the business judgment of its directors and officers) may, from time to time,
purchase insurance which provides for certain (i) deductibles, (ii) limits on
payments required to be made by the insurer, or (iii) coverage which may not be
as comprehensive as that previously included in insurance purchased by the
Company or its predecessors. The purchase of insurance with deductibles, limits
on payments and coverage exclusions, even if in the best interest of the
Company, may not be in the best interest of Indemnitee. As to the Company,
purchasing insurance with deductibles, limits on payments and coverage
exclusions is similar to the Company’s practice of self-insurance in other
areas. In order to protect Indemnitee who would otherwise be more fully or
entirely covered under such policies, the Company shall, to the maximum extent
permitted by applicable law, indemnify and hold Indemnitee harmless to the
extent (i) of such deductibles, (ii) of amounts exceeding payments required to
be made by an insurer, or (iii) of amounts that prior policies of directors’ and
officers’ liability insurance held by the Company or its predecessors have
provided for payment to Indemnitee, if by reason of Indemnitee’s Corporate
Status Indemnitee is or is threatened to be made a party to any Proceeding. The
obligation of the Company in the preceding sentence shall be without regard to
whether the Company would otherwise be required to indemnify such officer or
director under the other provisions of this Agreement, or under any law,
agreement, vote of stockholders or directors or other arrangement. Without
limiting the generality of any provision of this Agreement, the procedures in
Article IV hereof shall, to the extent applicable, be used for determining
entitlement to indemnification under this Section 7.3.

16



--------------------------------------------------------------------------------



 



     Section 7.4 Certain Settlement Provisions. The Company shall have no
obligation to indemnify Indemnitee under this Agreement for amounts paid in
settlement of a Proceeding or Claim without the Company’s prior written consent.
The Company shall not settle any Proceeding or Claim in any manner that would
impose any fine or other obligation on Indemnitee without Indemnitee’s prior
written consent. Neither the Company nor Indemnitee shall unreasonably withhold
their consent to any proposed settlement.
     Section 7.5 Duration of Agreement. This Agreement shall continue for so
long as Indemnitee serves as a director, officer, employee, agent, fiduciary or
similar functionary of the Company or, at the request of the Company, as a
director, officer, partner, member, manager, venturer, proprietor, trustee,
employee, agent, fiduciary or similar functionary of another foreign or domestic
corporation, partnership, limited liability company, joint venture, sole
proprietorship, trust, employee benefit plan or other Enterprise, and thereafter
shall survive until and terminate upon the later to occur of: (a) the expiration
of ten (10) years after the latest date that Indemnitee shall have ceased to
serve in any such capacity; (b) the final termination of all pending Proceedings
in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Article IV relating thereto; or (c) the expiration of all statutes
of limitation applicable to possible Claims arising out of Indemnitee’s
Corporate Status.
     Section 7.6 Amendment. This Agreement may not be modified or amended except
by a written instrument executed by or on behalf of each of the parties hereto.
     Section 7.7 Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
     Section 7.8 Entire Agreement. This Agreement and the documents expressly
referred to herein (including the Charter and Bylaws of the Company) constitute
the entire agreement between the parties hereto with respect to the matters
covered hereby, and any other prior oral or written understandings or agreements
with respect to the matters covered hereby, including without limitation any
prior indemnification agreements, are expressly superseded by this Agreement.
     Section 7.9 Severability. If any provision of this Agreement (including any
provision within a single section, paragraph or sentence) or the application of
such provision to any Person or circumstance, shall be judicially declared to be
invalid, unenforceable or void, such decision will not have the effect of
invalidating or voiding the remainder of this Agreement or affect the
application of such provision to other Persons or circumstances, it being the
intent and agreement of the parties that this Agreement shall be deemed amended
by modifying such provision to the extent necessary to render it valid, legal
and enforceable while preserving its intent, or if such

17



--------------------------------------------------------------------------------



 



modification is not possible, by substituting therefor another provision that is
valid, legal and unenforceable and that achieves the same objective. Any such
finding of invalidity or unenforceability shall not prevent the enforcement of
such provision in any other jurisdiction to the maximum extent permitted by
applicable law.
     Section 7.10 Notices. All notices and other communications hereunder shall
be in writing and shall be deemed given upon (a) transmitter’s confirmation of a
receipt of a facsimile transmission if during normal business hours of the
recipient, otherwise on the next business day, (b) confirmed delivery of a
standard overnight courier, or when delivered by hand or (c) the expiration of
five business days after the date mailed by certified or registered mail (return
receipt requested), postage prepaid, to the parties at the following addresses
(or at such other addresses for a party as shall be specified by like notice):
     If to the Company, to it at:
Trico Marine Services, Inc.
10001 Woodloch Forest Drive, Suite 610
The Woodlands, TX 77380
Attn: General Counsel
Facsimile: 281-203-5701
     If to Indemnitee, to Indemnitee at:
[Indemnitee address]
or to such other address, or to such other individuals as any party shall have
last designated by notice to the other parties. All notices and other
communications given to any party in accordance with the provisions of this
Agreement shall be deemed to have been given when delivered or sent to the
intended recipient thereof in accordance with and as provided in the provisions
of this Section 7.10.
     Section 7.11 Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to its conflict of laws rules. The Company and Indemnitee hereby
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Chancery Court of the State of Delaware (the “Delaware Court”), and not in any
other state or federal court in the United States of America or any court in any
other country, (ii) consent to submit to the exclusive jurisdiction of the
Delaware Court for purposes of any action or proceeding arising out of or in
connection with this Agreement, (iii) waive any objection to the laying of venue
of any such action or proceeding in the Delaware Court, and (iv) waive, and
agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
     Section 7.12 Certain Construction Rules.

18



--------------------------------------------------------------------------------



 



     (a) The article and section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. As used in this Agreement, unless otherwise
provided to the contrary, (1) all references to days shall be deemed references
to calendar days, and (2) any reference to a “Section” or “Article” shall be
deemed to refer to a section or article of this Agreement. The words “hereof,”
“herein” and “hereunder” and words of similar import referring to this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Unless otherwise specifically provided for herein, the term “or”
shall not be deemed to be exclusive. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.
     (b) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on a person with respect to any employee benefit plan; references
to “serving at the request of the Company” shall include any service as a
director, officer, employee, agent, fiduciary or similar functionary of the
Company which imposes duties on, or involves services by, such director,
nominee, officer, employee or agent with respect to an employee benefit plan,
its participants or beneficiaries; and a person who acted in good faith and in a
manner the person reasonably believed to be in the interests of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interest of the Company” for purposes of this
Agreement and the DGCL.
     Section 7.13 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in two or more counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument, notwithstanding that both parties are not
signatories to the original or same counterpart.
     Section 7.14 Certain Exclusions from Indemnification. The Company shall not
be obligated pursuant to the terms of this Agreement:
     (a) To indemnify Indemnitee if (and to the extent that) a final decision by
a court or arbitration body having jurisdiction in the matter shall determine
that such indemnification is not lawful;
     (b) To indemnify Indemnitee for the payment to the Company of profits
pursuant to Section 16(b) of the Exchange Act, or Expenses incurred by
Indemnitee for Proceedings in connection with such payment under Section 16(b)
of the Exchange Act;
     (c) To indemnify Indemnitee for any reimbursement of the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation,
or of any profits realized by Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-

19



--------------------------------------------------------------------------------



 



Oxley Act of 2002 (the “Sarbanes-Oxley Act”), or the payment to the Company of
profits arising from the purchase and sale by Indemnitee of securities in
violation of Section 306 of the Sarbanes-Oxley Act);
     (d) To indemnify Indemnitee, except as otherwise provided in Section 3.4
and 3.5 hereof, prior to a Change in Control, in connection with any Proceeding
(or any part of any Proceeding) initiated by Indemnitee, including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Company or its directors, officers, employees or other indemnitees, unless
(i) the Board authorized the Proceeding (or any part of any Proceeding) prior to
its initiation, (ii) such payment arises in connection with any counterclaim
that the Company or its directors, officers, employees or other indemnitees
assert against Indemnitee or any affirmative defense that the Company or its
directors, officers, employees or other indemnitees raise, which, by any
doctrine of issue or claim preclusion, could result in liability to Indemnitee,
or (iii) the Company provides the indemnification or hold harmless payment, in
its sole discretion, pursuant to the powers vested in the Company under
applicable law; or
     (e) To make any payment to Indemnitee of amounts otherwise indemnifiable
hereunder, if and to the extent that Indemnitee has otherwise actually received
such payment under the Charter and/or Bylaws of the Company, or any insurance
policy, contract, agreement or otherwise. Notwithstanding the foregoing or any
other provision of this Agreement to the contrary, (i) Indemnitee shall have no
obligation to reduce, offset, allocate, pursue or apportion any indemnification,
hold harmless, exoneration, advancement, contribution or insurance coverage
among multiple parties possessing such duties to Indemnitee prior to the
Company’s satisfaction and performance of all its obligations under this
Agreement, and (ii) the Company shall perform fully its obligations under this
Agreement without regard to whether Indemnitee holds, may pursue or has pursued
any indemnification, advancement, hold harmless, exoneration, contribution or
insurance coverage rights against any person or entity other than the Company.
     Section 7.15 Indemnification for Negligence, Gross Negligence, etc. Without
limiting the generality of any other provision hereunder, it is the express
intent of this Agreement that Indemnitee be indemnified and Expenses be advanced
regardless of Indemnitee’s acts of negligence, gross negligence, intentional or
willful misconduct to the extent that indemnification and advancement of
Expenses is allowed pursuant to the terms of this Agreement and under applicable
law.
     Section 7.16 Mutual Acknowledgments. Both the Company and Indemnitee
acknowledge that in certain instances, applicable law (including applicable
federal law that may preempt or override applicable state law) or public policy
may prohibit the Company from indemnifying the directors, officers, employees,
agents, fiduciaries or similar functionaries of the Company under this Agreement
or otherwise. For example, the Company and Indemnitee acknowledge that the U.S.
Securities and Exchange Commission has taken the position that indemnification
of directors, officers and controlling Persons of the Company for liabilities
arising under federal securities laws is against public policy and, therefore,
unenforceable. Indemnitee understands and acknowledges that the Company has
undertaken or may be required

20



--------------------------------------------------------------------------------



 



in the future to undertake with the Securities and Exchange Commission to submit
the question of indemnification to a court in certain circumstances for a
determination of the Company’s right under public policy to indemnify
Indemnitee. In addition, the Company and Indemnitee acknowledge that federal law
prohibits indemnification for certain violations of the Employee Retirement
Income Security Act of 1974, as amended. Notwithstanding, unless a final
determination of a court of competent jurisdiction is made which prohibits
indemnification hereunder, the terms of this Agreement shall govern as between
the parties.
     Section 7.17 Enforcement. The Company agrees that its execution of this
Agreement shall constitute a stipulation by which it shall be irrevocably bound
in any court or arbitration in which a proceeding by Indemnitee for enforcement
of Indemnitee’s rights hereunder shall have been commenced, continued or
appealed, that its obligations set forth in this Agreement are unique and
special, and that failure of the Company to comply with the provisions of this
Agreement will cause irreparable and irremediable injury to Indemnitee, for
which a remedy at law will be inadequate. As a result, in addition to any other
right or remedy Indemnitee may have at law or in equity with respect to breach
of this Agreement, Indemnitee shall be entitled to injunctive or mandatory
relief directing specific performance by the Company of its obligations under
this Agreement. The Company agrees not to seek, and agrees to waive any
requirement for the securing or posting of, a bond in connection with
Indemnitee’s seeking or obtaining such relief.
     Section 7.18 Successors and Assigns.
     (a) All of the terms and provisions of this Agreement shall be binding
upon, shall inure to the benefit of and shall be enforceable by the parties
hereto and their respective successors, permitted assigns, heirs, executors,
administrators, legal representatives.
     (b) The Company shall require and cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise) to all, substantially
all or a substantial part, of the business and/or assets of the Company, by
written agreement in form and substance satisfactory to Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.
     Section 7.19 Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or on behalf of the Company or any
affiliate of the Company against Indemnitee or Indemnitee’s spouse, heirs,
executors, or personal or legal representatives after the expiration of one year
from the date of accrual of that cause of action, and any claim or cause of
action of the Company or its affiliate shall be extinguished and deemed released
unless asserted by the timely filing of a legal action within that one-year
period; provided, however, that for any claim based on Indemnitee’s breach of
fiduciary duties to the Company or its stockholders, the period set forth in the
preceding sentence shall be three years instead of one year; and provided,
further, that, if any shorter period of limitations is otherwise applicable to
any such cause of action, the shorter period shall govern.

21



--------------------------------------------------------------------------------



 



     Section 7.20 Effect on Other Agreements and Rights. THIS AGREEMENT REPLACES
AND SUPERCEDES IN ITS ENTIRETY ANY INDEMNIFICATION OR CONTRIBUTION AGREEMENT
(WHETHER WRITTEN OR ORAL) ENTERED INTO BETWEEN THE COMPANY AND INDEMNITEE PRIOR
TO THE DATE HEREOF (A “PRIOR AGREEMENT”), WHICH PRIOR AGREEMENT SHALL TERMINATE
UPON THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY AND INDEMNITEE
WITHOUT ANY FURTHER LIABILITY OF ANY PARTY THEREUNDER; PROVIDED THAT THIS
AGREEMENT SHALL NOT AFFECT ANY RIGHTS THAT INDEMNITEE MAY HAVE OR BE DEEMED TO
HAVE UNDER THE CHARTER OR BYLAWS OF THE COMPANY AS IN EFFECT ON THE DATE HEREOF
OR AS HEREAFTER AMENDED.
[SIGNATURE PAGE FOLLOWS]

22



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to
be effective as of the date first above written.

            TRICO MARINE SERVICES, INC.
      By:           Name:           Title:           INDEMNITEE:
            [Name]           

[SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT]





--------------------------------------------------------------------------------



 



Schedule 1 to the Indemnification Agreement
Trico Marine Services, Inc. (the “Company”) has entered into indemnification
agreements with the following individuals (all directors or section 16 officers
of the Company):
Directors
Joseph S. Compofelice
Kenneth Burke
Richard Bachmann
Per Staehr
Bill Scoggins
Edward Hutcheson
Ben Guill
Officers
Geoff Jones
Rishi Varma
David M. Wallace
Tomas Salazar
Ray Hoover

